MR. JUSTICE HOLLOWAY
delivered tbe opinion of tbe court.
Tbis action in claim and delivery was brought to recover possession of certain grain, or its value in tbe event that possession cannot be bad. By bis answer, defendant admits that be is in possession of tbe property and admits its value as claimed by plaintiff. He denies all tbe other allegations of tbe complaint and, by way of affirmative defense, alleges that on March 10, 1913, be leased from plaintiff for a term of five years a ranch consisting of 800 acres of unbroken land; that during tbe season of 1913 be broke 127 acres; that in 1914 plaintiff solicited him to break additional ground, but that be refused to comply except upon condition that be be given tbe entire crop to be raised on such newly plowed ground during the first crop season; that plaintiff agreed to this condition; that be (defendant) plowed 100 acres of sod and seeded it to grain in the spring of 1915; and that tbe grain in controversy was raised on that 100 acres during the first crop season after it was broken. The reply admits tbe execution of tbe lease of March, 1913, and denies all other allegations of tbe answer. At tbe conclusion of tbe testimony tbe court directed a verdict for defendant, and plaintiff appealed from tbe judgment and from an order denying him a new trial.
There is not any substantial conflict in tbe evidence. Either plaintiff or defendant was entitled to prevail as a matter of law, and tbe only question presented by tbe record is: Did tbe trial court err in directing tbe verdict for defendant?
Tbe lease of March, 1913, names tbe plaintiff as first party and defendant as second party, fixes tbe term at five years, refers to tbe land leased, and then contains tbis paragraph only; “It *424being understood and agreed between both parties that no rent shall be paid for the year ending March 1, 1914, and that thereafter said first party shall receive one-third of all the crop raised each year, his share of same to be delivered at the thresher to the said first party, said second party to have the threshing done at his expense; it being also understood that one-half the increase from any stock placed upon the land during the life of this lease, by said first party, shall belong to said first party; it also being understood that any and all improvements put upon the land shall be so placed by the second party.”
The trial court held this lease void for uncertainty, and held further that the only 'binding contract between the parties was the oral agreement of 1914, under which defendant plowed the 100 acres and raised thereon the grain in controversy.
Upon the trial, counsel for the respective parties proceeded upon the theory that the written lease is valid, that defendant [1] relies upon the oral agreement as constituting a modification of the terms of the lease, and that the only controversy arises over the question: Was that oral agreement executed or executory? If it were necessary to a determination of these appeals to do so, we should be inclined to hold that the oral agreement was fully executed and that evidence of its terms was properly admitted under section 5067, Revised Codes, or that the judgment might be justified upon a different theory, viz., the lease does not require MeVey to do any plowing, and therefore the agreement under which the plowing was done and the crop raised in 1915 was an agreement independent of the lease and not a modification of it; but we agree with the trial court that the lease of 1913 is void for uncertainty. The only.definite provision in it secures to defendant the possession of the land for five years, but there is not any consideration for this agreement. Beyond that, the lease does not bind either party to do anything. It does not provide that any plowing shall be done. It provides that after the first year Schwab shall receive one-third of all the crops raised each year, but it does not require MeVey to raise any crops. It also provides that Schwab is to *425have one-half of the increase of any stock he may place on the land, during the life of the lease, but it does not require him to place any stock on the land. It also provides that any and all improvements put upon the land shall be so placed by McVey, but it does not require any improvements to be placed on the land.
It is an elementary rule of law that, to constitute an enforceable contract, the agreement of the parties to it must be sufficiently certain and explicit that their full intention may be ascertained to a reasonable degree of certainty. (6 R. C. L., p. 644.) “If an agreement be so vague and indefinite that it is not possible to collect from it the full intention of the parties, it is void; for neither the court nor the jury can make an agreement for the parties.” (Price v. Stipek, 39 Mont. 426, 104 Pac. 195.) Section 4999, Revised Codes, provides: “Where a contract has but a single object, and such object is * * * so vaguely expressed as to be wholly unascertainable, the entire contract is void. ”
We approve the disposition made of this ease by the trial court. The judgment and order are affirmed.

Affirmed.

Mr. Justice Sanner concurs.
Mr. Chief Justice Brantly, being absent, takes no part in the foregoing decision.